UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04760 DWS Advisor Funds (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:10/31 Date of reporting period:10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS High Income Plus Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 13 Portfolio Summary 15 Investment Portfolio 32 Statement of Assets and Liabilities 34 Statement of Operations 35 Statement of Changes in Net Assets 36 Financial Highlights 41 Notes to Financial Statements 53 Report of Independent Registered Public Accounting Firm 54 Tax Information 55 Investment Management Agreement Approval 60 Summary of Management Fee Evaluation by Independent Fee Consultant 64 Board Members and Officers 68 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 17.48% 5.98% 6.59% 7.36% Class B 16.61% 5.14% 5.75% 6.53% Class C 16.60% 5.19% 5.80% 6.54% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 12.20% 4.37% 5.61% 6.86% Class B (max 4.00% CDSC) 13.61% 4.58% 5.61% 6.53% Class C (max 1.00% CDSC) 16.60% 5.19% 5.80% 6.54% No Sales Charges Class S 17.60% 6.15% 6.79% 7.60% Institutional Class 17.78% 6.34% 6.95% 7.74% Credit Suisse High Yield Index+ 18.47% 8.28% 8.56% 8.81% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.10%, 1.89%, 1.83%, 0.82% and 0.72% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 30 days. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B, C and S shares for the periods prior to their inception on May 16, 2005, are derived from the historical performance of the Institutional Class shares of DWS High Income Plus Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS High Income Plus Fund — Class A [] Credit Suisse High Yield Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.5%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +Credit Suisse High Yield Index is an unmanaged, trader-priced portfolio constructed to mirror the global high-yield debt market. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/10++ % Current Annualized Distribution Rate as of 10/31/10++ % ++The SEC yield is net investment income per share earned over the month ended October 31, 2010, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — High Current Yield Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 53 3-Year of 66 5-Year of 68 Class B 1-Year of 70 3-Year of 82 5-Year of 89 Class C 1-Year of 70 3-Year of 80 5-Year of 88 Class S 1-Year of 50 3-Year of 63 5-Year of 63 Institutional Class 1-Year of 47 3-Year of 59 5-Year of 55 10-Year 54 of 23 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in each Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS High Income Plus Fund 1.07% 1.80% 1.77% .91% .72% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS High Income Plus Fund: A Team Approach to Investing Deutsche Asset Management, Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS High Income Plus Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Manager Gary Russell, CFA Portfolio Manager Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. High-yield bonds delivered a compelling return during the fund's annual reporting period. The Credit Suisse High Yield Index — the fund's benchmark — returned 18.47%, strongly outperforming the 8.01% return of the broader bond market, as gauged by the Barclays Capital US Aggregate Bond Index.1,2 The Credit Suisse High Yield Index has also outpaced the Barclays Capital US Aggregate Bond Index during the 3-, 5- and 10-year periods ended October 31, 2010. The outperformance of high-yield bonds resulted from both a favorable environment for the broader financial markets and from several positive developments specific to the asset class. Looking first at the overall market backdrop, the key factor for the high-yield sector was the extremely low rates available in government bonds and short-term fixed-income investments. Investors were compelled to look for opportunities in higher-risk segments of the market, such as high-yield bonds, in order to generate yield in their portfolios. While short-lived bouts of increased risk aversion weighed on the high-yield market at various times throughout the year, in general the accommodative policy of the US Federal Reserve Board (the Fed) gave investors the "green light" to take on more risk in their search for yield. In terms of factors specific to high yield, the most notable development was a plunge in the Moody's trailing 12-month US speculative bond par default rate to 1.07% from 20.07% one year ago.3 One reason for this significant improvement was that rising investor optimism facilitated a record level of new issuance in the first 10 months of 2010, during which approximately $245 billion in new issues came to the market. About 68% of this was refinancing activity by companies that sought to extend maturities. One result of this heavy refinancing activity was an improved ability of high-yield companies to meet debt service requirements — a trend that contributed to the declining default rate. These developments were reflected in a continued decline in the yield spread of high-yield bonds relative to Treasuries. While at the beginning of the annual period this gap was 731 basis points (7.31 percentage points), it stood at 613 basis points on October 31, 2010 — indicating outperformance for high yield.4 This strong performance was even more noteworthy given that yields on US Treasury bonds declined substantially across all maturities. In this environment, the Class A shares of the fund produced a strong return of 17.48%, but underperformed the 18.47% return of the benchmark. The primary reason for this underperformance was that our portfolio had a lower risk profile than the high-yield market as a whole, reflecting the abundance of attractive relative values among higher-rated securities. This positioning led to a shortfall in our relative performance at a time in which lower-rated, higher-risk securities produced market-beating returns. (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Positive Contributors to Fund Performance The largest contributor to our performance in the past year was our position in bonds issued by Ford Motor Co. Ford benefited from rising sales, increased market share and declining debt, all of which set the stage of an upgrade to its credit quality rating.5 Our security selection in the chemicals sector proved helpful to performance. Key contributors were our positions in Hexion Specialty Chemicals,* Ashland, Inc.* and Huntsman International LLC. The refinancing activity that helped the performance of the broader high-yield market also proved to be a positive for the fund. We were overweight in the secured bond of Viskase Companies, Inc., which demonstrated improving credit fundamentals and refinanced this secured bond at a premium early in the year.6 We see this as a prime example of how companies with improved cost structures were able to refinance debt and improve their liquidity. We also held an overweight in the convertible notes of Advanced Micro Devices Inc.,* as we anticipated a strong semiconductor cycle. The company tendered for about two-thirds of these notes, causing them to rise in price. Our relative performance was also helped by our risk management process, which is intended to help us avoid securities that may potentially underperform. A prime example was Edison Mission Energy, a benchmark component that we underweighted due to its exposure to falling natural gas prices and its potential vulnerability to activist environmental policies. Edison's bonds indeed underperformed, so our decision to underweight this issuer was a positive for our relative performance. Negative Contributors to Fund Performance As stated previously, the primary factor in our underperformance was our overweight in higher-rated securities. One outcome of this positioning was our underweight or non-holdings in certain high-volatility securities that performed very well in the rising market, such as CIT Group, Inc., Realogy Corp.* and Residential Capital.* In all cases, we saw a heightened level of risk stemming from these issuers' exposure to the real estate market. On the other side of the ledger, overweights in certain lower-volatility securities — such as NRG Energy, Inc. and HCA, Inc. — prevented us from keeping pace with the rising market. Outlook and Positioning We continue to hold an upbeat outlook for high-yield bonds. All of the market's key fundamental underpinnings remain sound, including robust liquidity, improving balance sheets, supportive Fed policy, rising merger and acquisition activity, and a low default rate. Even with these positives in place, however, we believe investors should be aware that high-yield bonds are unlikely to maintain a rate of return as strong as that of the past 18 months. Still, we believe the asset class remains well-supported by its significant yield advantage relative to other segments of the bond market. 1 Credit Suisse High Yield Index is an unmanaged, trader-priced portfolio constructed to mirror the global high-yield debt market. 2The Barclays Capital US Aggregate Bond Index is an unmanaged, unleveraged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 3Moody's trailing 12-month US speculative bond par default rate incorporates the last 12 months of data. It is a (par) dollar-weighting which expresses the dollar value of bond defaults as a portion of the total (par) dollar value of bonds. For instance, if we had $100 million dollar value of bond issues and $3 million of them defaulted over the past 12 months, the trailing 12-month dollar-weighted default rate would be 3%. 4"Yield spread" refers to differences between yields on differing debt instruments, calculated by deducting the yield of one instrument from another. The higher the yield spread, the greater the difference between the yields offered by each instrument. 5Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The higher an issuers' likelihood of making its interest and principal payment, the higher the rating it typically receives. 6"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. * Not held in the portfolio at October 31, 2010. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 Corporate Bonds 90% 89% Loan Participations and Assignments 6% 8% Common Stocks, Warrants 4% 2% Cash Equivalents — 1% 100% 100% Sector Diversification (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 Consumer Discretionary 20% 13% Financials 16% 17% Energy 13% 11% Materials 11% 13% Industrials 10% 17% Telecommunication Services 10% 10% Health Care 6% 6% Information Technology 5% 3% Utilities 5% 6% Consumer Staples 4% 4% 100% 100% Quality (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 BBB 1% 0% BB 15% 16% B 54% 47% CCC 22% 24% CC — 5% D 0% 3% Not Rated 8% 5% 100% 100% Asset allocation, sector diversification and quality are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. Interest Rate Sensitivity 10/31/10 10/31/09 Effective Maturity 5.8 years 4.9 years Effective Duration 3.5 years 3.2 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is the measurable change in the value of a security in response to a change in interest rates. Interest rate sensitivity is subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Principal Amount ($) (a) Value ($) Corporate Bonds 89.2% Consumer Discretionary 16.1% AMC Entertainment, Inc.: 8.0%, 3/1/2014 8.75%, 6/1/2019 American Achievement Corp.: 144A, 8.25%, 4/1/2012 144A, 10.875%, 4/15/2016 (b) Ameristar Casinos, Inc., 9.25%, 6/1/2014 Asbury Automotive Group, Inc.: 7.625%, 3/15/2017 8.0%, 3/15/2014 Ashtead Holdings PLC, 144A, 8.625%, 8/1/2015 Avis Budget Car Rental LLC: 144A, 8.25%, 1/15/2019 9.625%, 3/15/2018 Bon-Ton Department Stores, Inc., 10.25%, 3/15/2014 Brunswick Corp., 144A, 11.25%, 11/1/2016 (c) Cablevision Systems Corp.: 7.75%, 4/15/2018 8.0%, 4/15/2020 CanWest MediaWorks LP, 144A, 9.25%, 8/1/2015** Carrols Corp., 9.0%, 1/15/2013 CCO Holdings LLC: 144A, 7.25%, 10/30/2017 144A, 7.875%, 4/30/2018 144A, 8.125%, 4/30/2020 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Claire's Stores, Inc., 9.625%, 6/1/2015 (PIK) (c) Clear Channel Worldwide Holdings, Inc.: Series A, 9.25%, 12/15/2017 Series B, 9.25%, 12/15/2017 Cooper-Standard Automotive, Inc., 144A, 8.5%, 5/1/2018 CSC Holdings LLC: 8.5%, 4/15/2014 8.5%, 6/15/2015 DineEquity, Inc., 144A, 9.5%, 10/30/2018 DISH DBS Corp.: 6.625%, 10/1/2014 7.125%, 2/1/2016 Easton-Bell Sports, Inc., 9.75%, 12/1/2016 Fontainebleau Las Vegas Holdings LLC, 144A, 11.0%, 6/15/2015** Ford Motor Co., 7.45%, 7/16/2031 (c) Gannett Co., Inc.: 8.75%, 11/15/2014 9.375%, 11/15/2017 Goodyear Tire & Rubber Co., 10.5%, 5/15/2016 Great Canadian Gaming Corp., 144A, 7.25%, 2/15/2015 Group 1 Automotive, Inc., 144A, 3.0%, 3/15/2020 Harrah's Operating Co., Inc.: 10.0%, 12/15/2018 11.25%, 6/1/2017 144A, 12.75%, 4/15/2018 Hertz Corp.: 144A, 7.5%, 10/15/2018 8.875%, 1/1/2014 Lear Corp.: 7.875%, 3/15/2018 8.125%, 3/15/2020 Levi Strauss & Co., 7.625%, 5/15/2020 Limited Brands, Inc., 7.0%, 5/1/2020 Mediacom Broadband LLC, 8.5%, 10/15/2015 Mediacom LLC, 9.125%, 8/15/2019 (c) MGM Resorts International: 144A, 4.25%, 4/15/2015 144A, 9.0%, 3/15/2020 144A, 10.0%, 11/1/2016 10.375%, 5/15/2014 11.125%, 11/15/2017 Michaels Stores, Inc., Step-up Coupon, 0% to 11/1/2011, 13.0% to 11/1/2016 Neiman Marcus Group, Inc., 10.375%, 10/15/2015 Netflix, Inc., 8.5%, 11/15/2017 Norcraft Companies LP, 10.5%, 12/15/2015 Norcraft Holdings LP, 9.75%, 9/1/2012 Penn National Gaming, Inc., 8.75%, 8/15/2019 Penske Automotive Group, Inc., 7.75%, 12/15/2016 Phillips-Van Heusen Corp., 7.375%, 5/15/2020 Regal Entertainment Group, 9.125%, 8/15/2018 Rent-A-Center, Inc., 144A, 6.625%, 11/15/2020 Sabre Holdings Corp., 8.35%, 3/15/2016 Sears Holdings Corp., 144A, 6.625%, 10/15/2018 Seminole Indian Tribe of Florida, 144A, 7.804%, 10/1/2020 Simmons Bedding Co., 144A, 11.25%, 7/15/2015 Sirius XM Radio, Inc., 144A, 8.75%, 4/1/2015 Sonic Automotive, Inc.: 5.0%, 10/1/2029 Series B, 9.0%, 3/15/2018 Standard Pacific Corp.: 8.375%, 5/15/2018 10.75%, 9/15/2016 Tenneco, Inc., 144A, 7.75%, 8/15/2018 Toys "R" Us, Inc., 7.375%, 10/15/2018 Toys "R" US-Delaware, Inc., 144A, 7.375%, 9/1/2016 Travelport LLC: 4.922%***, 9/1/2014 144A, 9.0%, 3/1/2016 9.875%, 9/1/2014 11.875%, 9/1/2016 Unitymedia GmbH, 144A, 9.625%, 12/1/2019 EUR Unitymedia Hessen GmbH & Co., KG, 144A, 8.125%, 12/1/2017 Univision Communications, Inc., 144A, 7.875%, 11/1/2020 UPC Holding BV, 144A, 8.0%, 11/1/2016 EUR Vertis, Inc., 13.5%, 4/1/2014 (PIK) Videotron Ltd., 9.125%, 4/15/2018 Visant Corp., 144A, 10.0%, 10/1/2017 Wynn Las Vegas LLC, 144A, 7.75%, 8/15/2020 Young Broadcasting, Inc., 8.75%, 1/15/2014** 32 Consumer Staples 3.6% Alliance One International, Inc., 10.0%, 7/15/2016 B&G Foods, Inc., 7.625%, 1/15/2018 Central Garden & Pet Co., 8.25%, 3/1/2018 Cott Beverages, Inc., 8.375%, 11/15/2017 Dole Food Co., Inc., 144A, 8.0%, 10/1/2016 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 General Nutrition Centers, Inc., 5.75%***, 3/15/2014 (PIK) Michael Foods, Inc., 144A, 9.75%, 7/15/2018 NBTY, Inc., 144A, 9.0%, 10/1/2018 North Atlantic Trading Co., 144A, 10.0%, 3/1/2012 Rite Aid Corp.: 7.5%, 3/1/2017 144A, 8.0%, 8/15/2020 Simmons Foods Inc., 144A, 10.5%, 11/1/2017 Smithfield Foods, Inc.: 7.75%, 7/1/2017 144A, 10.0%, 7/15/2014 SUPERVALU, Inc., 8.0%, 5/1/2016 Tops Markets LLC, 144A, 10.125%, 10/15/2015 TreeHouse Foods, Inc., 7.75%, 3/1/2018 Energy 12.2% Arch Coal, Inc., 7.25%, 10/1/2020 Atlas Energy Operating Co., LLC: 10.75%, 2/1/2018 12.125%, 8/1/2017 Belden & Blake Corp., 8.75%, 7/15/2012 Berry Petroleum Co.: 6.75%, 11/1/2020 10.25%, 6/1/2014 Bill Barrett Corp., 9.875%, 7/15/2016 BreitBurn Energy Partners LP, 144A, 8.625%, 10/15/2020 Brigham Exploration Co., 144A, 8.75%, 10/1/2018 Bristow Group, Inc., 7.5%, 9/15/2017 Chaparral Energy, Inc., 8.5%, 12/1/2015 Chesapeake Energy Corp.: 6.625%, 8/15/2020 6.875%, 8/15/2018 6.875%, 11/15/2020 7.25%, 12/15/2018 9.5%, 2/15/2015 CITGO Petroleum Corp., 144A, 11.5%, 7/1/2017 Cloud Peak Energy Resources LLC: 8.25%, 12/15/2017 8.5%, 12/15/2019 Coffeyville Resources LLC, 144A, 9.0%, 4/1/2015 CONSOL Energy, Inc.: 144A, 8.0%, 4/1/2017 144A, 8.25%, 4/1/2020 Continental Resources, Inc.: 144A, 7.125%, 4/1/2021 8.25%, 10/1/2019 Crosstex Energy LP, 8.875%, 2/15/2018 Dynegy Holdings, Inc., 7.75%, 6/1/2019 (c) El Paso Corp.: 7.25%, 6/1/2018 8.25%, 2/15/2016 Energy Transfer Equity LP, 7.5%, 10/15/2020 Frontier Oil Corp., 8.5%, 9/15/2016 Global Geophysical Services, Inc., 10.5%, 5/1/2017 Harvest Operations Corp., 144A, 6.875%, 10/1/2017 Holly Corp., 9.875%, 6/15/2017 Holly Energy Partners LP, 144A, 8.25%, 3/15/2018 Inergy LP, 144A, 7.0%, 10/1/2018 Linn Energy LLC: 144A, 7.75%, 2/1/2021 144A, 8.625%, 4/15/2020 11.75%, 5/15/2017 Murray Energy Corp., 144A, 10.25%, 10/15/2015 Newfield Exploration Co., 7.125%, 5/15/2018 Niska Gas Storage US LLC, 144A, 8.875%, 3/15/2018 Offshore Group Investments Ltd., 144A, 11.5%, 8/1/2015 OPTI Canada, Inc.: 7.875%, 12/15/2014 8.25%, 12/15/2014 144A, 9.0%, 12/15/2012 Petrohawk Energy Corp.: 144A, 7.25%, 8/15/2018 7.875%, 6/1/2015 10.5%, 8/1/2014 Plains Exploration & Production Co.: 7.0%, 3/15/2017 7.625%, 6/1/2018 8.625%, 10/15/2019 Quicksilver Resources, Inc., 11.75%, 1/1/2016 Range Resources Corp., 6.75%, 8/1/2020 Regency Energy Partners LP: 6.875%, 12/1/2018 9.375%, 6/1/2016 (c) Sabine Pass LNG LP: 7.25%, 11/30/2013 7.5%, 11/30/2016 SandRidge Energy, Inc., 8.625%, 4/1/2015 (PIK) Southwestern Energy Co., 7.5%, 2/1/2018 Stone Energy Corp.: 6.75%, 12/15/2014 8.625%, 2/1/2017 Whiting Petroleum Corp., 6.5%, 10/1/2018 Financials 15.0% Abengoa Finance SAU, 144A, 8.875%, 11/1/2017 Algoma Acquisition Corp., 144A, 9.875%, 6/15/2015 Ally Financial, Inc.: 144A, 7.5%, 9/15/2020 144A, 8.0%, 3/15/2020 8.0%, 11/1/2031 144A, 8.3%, 2/12/2015 Antero Resources Finance Corp., 9.375%, 12/1/2017 Ardagh Packaging Finance PLC: 144A, 7.375%, 10/15/2017 144A, 7.375%, 10/15/2017 EUR Ashton Woods USA LLC, 144A, Step-up Coupon, 0% to 6/30/2012, 11.0% to 6/30/2015 AWAS Aviation Capital Ltd., 144A, 7.0%, 10/15/2016 Blue Acquisition Sub, Inc., 144A, 9.875%, 10/15/2018 (c) Buffalo Thunder Development Authority, 144A, 9.375%, 12/15/2014** Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 Case New Holland, Inc., 7.75%, 9/1/2013 CIT Group, Inc.: 7.0%, 5/1/2013 7.0%, 5/1/2015 7.0%, 5/1/2017 DuPont Fabros Technology LP, (REIT), 8.5%, 12/15/2017 E*TRADE Financial Corp.: 7.375%, 9/15/2013 12.5%, 11/30/2017 (PIK) Eaton Vance Corp., CDO II, Series C-X, 13.68%, 7/15/2012** 0 Express LLC, 8.75%, 3/1/2018 FCE Bank PLC, 9.375%, 1/17/2014 EUR Fibria Overseas Finance Ltd., 144A, 7.5%, 5/4/2020 Ford Motor Credit Co., LLC: 6.625%, 8/15/2017 8.125%, 1/15/2020 Fresenius US Finance II, Inc., 144A, 9.0%, 7/15/2015 GenOn Escrow Corp., 144A, 9.5%, 10/15/2018 Hellas Telecommunications Finance SCA, 144A, 8.985%, 7/15/2015 (PIK)* EUR Hexion US Finance Corp.: 8.875%, 2/1/2018 144A, 9.0%, 11/15/2020 (b) Inmarsat Finance PLC, 144A, 7.375%, 12/1/2017 International Lease Finance Corp.: 144A, 8.625%, 9/15/2015 144A, 8.75%, 3/15/2017 iPayment, Inc., 9.75%, 5/15/2014 JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 National Money Mart Co., 10.375%, 12/15/2016 Navios Maritime Acquisition Corp., 144A, 8.625%, 11/1/2017 Nielsen Finance LLC: Step-up Coupon, 0% to 8/1/2011, 12.5% to 8/1/2016 144A, 7.75%, 10/15/2018 11.5%, 5/1/2016 Nuveen Investments, Inc., 10.5%, 11/15/2015 OMEGA Healthcare Investors, Inc., (REIT), 144A, 6.75%, 10/15/2022 Pinafore LLC, 144A, 9.0%, 10/1/2018 Pinnacle Foods Finance LLC: 144A, 8.25%, 9/1/2017 9.25%, 4/1/2015 144A, 9.25%, 4/1/2015 Reynolds Group Issuer, Inc.: 144A, 7.125%, 4/15/2019 144A, 7.75%, 10/15/2016 144A, 8.5%, 5/15/2018 144A, 9.0%, 4/15/2019 Roadhouse Financing, Inc., 144A, 10.75%, 10/15/2017 Sabra Health Care LP, (REIT), 144A, 8.125%, 11/1/2018 SLM Corp., 8.0%, 3/25/2020 Susser Holdings LLC, 8.5%, 5/15/2016 Toys "R" Us Property Co. I, LLC, 10.75%, 7/15/2017 Tropicana Entertainment LLC, 9.625%, 12/15/2014** UCI Holdco, Inc., 9.25%***, 12/15/2013 (PIK) Viking Acquisition, Inc., 144A, 9.25%, 11/1/2018 (b) Virgin Media Finance PLC, Series 1, 9.5%, 8/15/2016 Wind Acquisition Finance SA, 144A, 11.75%, 7/15/2017 Wind Acquisition Holdings Finance SA: 144A, 12.25%, 7/15/2017 (PIK) EUR 144A, 12.25%, 7/15/2017 (PIK) WMG Acquisition Corp., 9.5%, 6/15/2016 Health Care 5.9% Community Health Systems, Inc., 8.875%, 7/15/2015 DaVita, Inc.: 6.375%, 11/1/2018 6.625%, 11/1/2020 Hanger Orthopedic Group, Inc., 144A, 7.125%, 11/15/2018 (b) HCA, Inc.: 7.875%, 2/15/2020 9.25%, 11/15/2016 9.625%, 11/15/2016 (PIK) IASIS Healthcare LLC, 8.75%, 6/15/2014 LifePoint Hospitals, Inc., 144A, 6.625%, 10/1/2020 Mylan, Inc., 144A, 7.875%, 7/15/2020 The Cooper Companies, Inc., 7.125%, 2/15/2015 Valeant Pharmaceuticals International: 144A, 6.75%, 10/1/2017 144A, 7.0%, 10/1/2020 Vanguard Health Holding Co. II, LLC: 8.0%, 2/1/2018 144A, 8.0%, 2/1/2018 Warner Chilcott Co., LLC, 144A, 7.75%, 9/15/2018 Industrials 9.3% Acco Brands Corp., 10.625%, 3/15/2015 Accuride Corp., 144A, 9.5%, 8/1/2018 Actuant Corp., 6.875%, 6/15/2017 Aircastle Ltd., 9.75%, 8/1/2018 AMGH Merger Sub, Inc., 144A, 9.25%, 11/1/2018 ARAMARK Corp., 8.5%, 2/1/2015 ArvinMeritor, Inc.: 8.125%, 9/15/2015 (c) 10.625%, 3/15/2018 BE Aerospace, Inc.: 6.875%, 10/1/2020 8.5%, 7/1/2018 Belden, Inc.: 7.0%, 3/15/2017 9.25%, 6/15/2019 Cenveo Corp.: 8.875%, 2/1/2018 144A, 10.5%, 8/15/2016 CHC Helicopter SA, 144A, 9.25%, 10/15/2020 Clean Harbors, Inc., 7.625%, 8/15/2016 Congoleum Corp., 9.0%, 12/31/2017 (PIK) Corrections Corp. of America, 7.75%, 6/1/2017 Delta Air Lines, Inc., 144A, 9.5%, 9/15/2014 DynCorp International, Inc., 144A, 10.375%, 7/1/2017 Esco Corp., 144A, 4.167%***, 12/15/2013 FTI Consulting, Inc., 144A, 6.75%, 10/1/2020 Garda World Security Corp., 144A, 9.75%, 3/15/2017 Great Lakes Dredge & Dock Co., 7.75%, 12/15/2013 Iron Mountain, Inc., 8.375%, 8/15/2021 (c) K. Hovnanian Enterprises, Inc.: 8.875%, 4/1/2012 10.625%, 10/15/2016 Kansas City Southern de Mexico SA de CV: 7.375%, 6/1/2014 7.625%, 12/1/2013 8.0%, 2/1/2018 Kansas City Southern Railway Co., 8.0%, 6/1/2015 Manitowoc Co., Inc., 8.5%, 11/1/2020 Mobile Mini, Inc., 9.75%, 8/1/2014 Navios Maritime Holdings, Inc.: 144A, 8.875%, 11/1/2017 9.5%, 12/15/2014 Oshkosh Corp.: 8.25%, 3/1/2017 8.5%, 3/1/2020 Ply Gem Industries, Inc., 13.125%, 7/15/2014 RailAmerica, Inc., 9.25%, 7/1/2017 RBS Global & Rexnord Corp.: 8.5%, 5/1/2018 11.75%, 8/1/2016 Rearden G Holdings EINS GmbH, 144A, 7.875%, 3/30/2020 Sitel LLC, 144A, 11.5%, 4/1/2018 Spirit AeroSystems, Inc., 7.5%, 10/1/2017 SPX Corp., 144A, 6.875%, 9/1/2017 Titan International, Inc., 144A, 7.875%, 10/1/2017 TransDigm, Inc., 7.75%, 7/15/2014 Triumph Group, Inc., 8.0%, 11/15/2017 Tutor Perini Corp., 144A, 7.625%, 11/1/2018 United Rentals North America, Inc.: 9.25%, 12/15/2019 10.875%, 6/15/2016 USG Corp., 144A, 9.75%, 8/1/2014 Information Technology 5.0% Alcatel-Lucent USA, Inc., 6.45%, 3/15/2029 Amkor Technology, Inc., 144A, 7.375%, 5/1/2018 Aspect Software, Inc., 144A, 10.625%, 5/15/2017 CDW LLC, 144A, 11.0%, 10/12/2015 Equinix, Inc., 8.125%, 3/1/2018 Fidelity National Information Services, Inc.: 144A, 7.625%, 7/15/2017 144A, 7.875%, 7/15/2020 First Data Corp.: 144A, 8.875%, 8/15/2020 (c) 9.875%, 9/24/2015 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Jabil Circuit, Inc., 7.75%, 7/15/2016 JDA Software Group, Inc., 144A, 8.0%, 12/15/2014 MasTec, Inc., 7.625%, 2/1/2017 NXP BV: 3.039%***, 10/15/2013 7.875%, 10/15/2014 144A, 9.75%, 8/1/2018 STATS ChipPAC Ltd., 144A, 7.5%, 8/12/2015 SunGard Data Systems, Inc.: 10.25%, 8/15/2015 10.625%, 5/15/2015 Unisys Corp., 144A, 12.75%, 10/15/2014 Vangent, Inc., 9.625%, 2/15/2015 Materials 9.2% Appleton Papers, Inc., 144A, 11.25%, 12/15/2015 Berry Plastics Corp.: 8.25%, 11/15/2015 9.5%, 5/15/2018 Boise Paper Holdings LLC, 8.0%, 4/1/2020 BWAY Parent Co., Inc., 144A, 10.125%, 11/1/2015 (PIK) Celanese US Holdings LLC, 144A, 6.625%, 10/15/2018 CF Industries, Inc., 6.875%, 5/1/2018 Chemtura Corp., 144A, 7.875%, 9/1/2018 Clearwater Paper Corp., 144A, 7.125%, 11/1/2018 Compass Minerals International, Inc., 8.0%, 6/1/2019 CPG International I, Inc., 10.5%, 7/1/2013 Crown Americas LLC, 7.625%, 5/15/2017 Crown European Holdings SA, 144A, 7.125%, 8/15/2018 EUR Domtar Corp., 10.75%, 6/1/2017 Essar Steel Algoma, Inc., 144A, 9.375%, 3/15/2015 Exopack Holding Corp., 11.25%, 2/1/2014 FMG Resources (August 2006) Pty Ltd., 144A, 7.0%, 11/1/2015 GEO Specialty Chemicals, Inc.: 144A, 7.5%, 3/31/2015 (PIK) 10.0%, 3/31/2015 Georgia-Pacific LLC, 144A, 7.125%, 1/15/2017 Graham Packaging Co., LP, 144A, 8.25%, 10/1/2018 Graphic Packaging International, Inc.: 7.875%, 10/1/2018 9.5%, 6/15/2017 Greif, Inc., 7.75%, 8/1/2019 Hexcel Corp., 6.75%, 2/1/2015 Huntsman International LLC: 8.625%, 3/15/2020 144A, 8.625%, 3/15/2021 (c) Ineos Finance PLC: 144A, 9.0%, 5/15/2015 144A, 9.25%, 5/15/2015 EUR Koppers, Inc., 7.875%, 12/1/2019 Lumena Resources Corp., 144A, 12.0%, 10/27/2014 Lyondell Chemical Co., 144A, 8.0%, 11/1/2017 Millar Western Forest Products Ltd., 7.75%, 11/15/2013 Momentive Performance Materials, Inc.: 144A, 9.0%, 1/15/2021 (b) 144A, 9.5%, 1/15/2021 (b) EUR NewMarket Corp., 7.125%, 12/15/2016 Novelis, Inc., 11.5%, 2/15/2015 OI European Group BV, 144A, 6.75%, 9/15/2020 EUR Plastipak Holdings, Inc., 144A, 10.625%, 8/15/2019 Radnor Holdings Corp., 11.0%, 3/15/2010** 29 Silgan Holdings, Inc., 7.25%, 8/15/2016 Solo Cup Co., 10.5%, 11/1/2013 Texas Industries, Inc., 144A, 9.25%, 8/15/2020 United States Steel Corp., 7.375%, 4/1/2020 Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Wolverine Tube, Inc., 15.0%, 3/31/2012 (PIK)** Telecommunication Services 9.2% Cincinnati Bell, Inc.: 8.25%, 10/15/2017 8.375%, 10/15/2020 8.75%, 3/15/2018 Clearwire Communications LLC, 144A, 12.0%, 12/1/2015 Cricket Communications, Inc.: 9.375%, 11/1/2014 10.0%, 7/15/2015 (c) Crown Castle International Corp., 9.0%, 1/15/2015 Digicel Group Ltd., 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 ERC Ireland Preferred Equity Ltd., 144A, 7.899%***, 2/15/2017 (PIK) EUR Frontier Communications Corp.: 7.875%, 4/15/2015 8.25%, 4/15/2017 8.5%, 4/15/2020 8.75%, 4/15/2022 Grupo Iusacell Celular SA de CV, 10.0%, 3/31/2012** Hughes Network Systems LLC, 9.5%, 4/15/2014 Intelsat Corp., 9.25%, 6/15/2016 Intelsat Jackson Holdings SA: 144A, 7.25%, 10/15/2020 11.25%, 6/15/2016 Intelsat Luxembourg SA, 11.5%, 2/4/2017 (PIK) Intelsat Subsidiary Holding Co. SA: 8.875%, 1/15/2015 Series B, 144A, 8.875%, 1/15/2015 MetroPCS Wireless, Inc., 7.875%, 9/1/2018 Nextel Communications, Inc., Series E, 6.875%, 10/31/2013 Pacnet Ltd., 144A, 9.25%, 11/9/2015 (b) Qwest Communications International, Inc.: 144A, 7.125%, 4/1/2018 8.0%, 10/1/2015 Qwest Corp., 8.375%, 5/1/2016 SBA Telecommunications, Inc.: 8.0%, 8/15/2016 8.25%, 8/15/2019 Sprint Nextel Corp., 8.375%, 8/15/2017 Telesat Canada, 11.0%, 11/1/2015 West Corp.: 144A, 8.625%, 10/1/2018 9.5%, 10/15/2014 Windstream Corp.: 7.0%, 3/15/2019 7.875%, 11/1/2017 144A, 8.125%, 9/1/2018 8.625%, 8/1/2016 Utilities 3.7% AES Corp.: 8.0%, 10/15/2017 8.0%, 6/1/2020 Calpine Corp.: 144A, 7.5%, 2/15/2021 144A, 7.875%, 7/31/2020 Edison Mission Energy, 7.0%, 5/15/2017 IPALCO Enterprises, Inc., 144A, 7.25%, 4/1/2016 NRG Energy, Inc.: 7.25%, 2/1/2014 7.375%, 2/1/2016 7.375%, 1/15/2017 144A, 8.25%, 9/1/2020 NV Energy, Inc.: 6.75%, 8/15/2017 8.625%, 3/15/2014 RRI Energy, Inc., 7.875%, 6/15/2017 Total Corporate Bonds (Cost $324,790,393) Loan Participations and Assignments 5.4% Senior Loans*** Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/1/2010** 0 Big West Oil LLC, Term Loan, 12.0%, 7/23/2015 Buffets, Inc.: First Lien Letter of Credit, 7.539%, 4/22/2015 Term Loan B, 12.0%, 4/21/2015 Burger King Corp., Term Loan B, 6.25%, 10/19/2016 Charter Communications Operating LLC, Term Loan, 7.25%, 3/6/2014 Clarke American Corp., Term Loan B, 2.789%, 6/30/2014 Hawker Beechcraft Acquisition Co., LLC: Term Loan, 2.255%, 3/26/2014 Letter of Credit, 2.289%, 3/26/2014 Term Loan, 10.5%, 3/26/2014 IASIS Healthcare LLC, Term Loan, 5.538%, 6/13/2014 (PIK) Kabel Deutschland GmbH, Term Loan, 7.983%, 11/19/2014 (PIK) EUR Nuveen Investments, Inc., First Lien Term Loan, 3.289%, 11/13/2014 OSI Restaurant Partners LLC: Term Loan, 2.625%, 6/14/2013 Term Loan B, 2.625%, 6/14/2014 Pinafore LLC, Term Loan B, 6.75%, 9/29/2016 Sabre, Inc., Term Loan B, 2.255%, 9/30/2014 Sbarro, Inc., Term Loan, 4.771%, 1/31/2014 Texas Competitive Electric Holdings Co., LLC: Term Loan B3, 3.756%, 10/10/2014 Term Loan B2, 4.066%, 10/10/2014 Tribune Co., Term Loan B, LIBOR plus 3.0%, 6/4/2014** US Foodservice, Inc., Term Loan B, 2.76%, 7/3/2014 Total Loan Participations and Assignments (Cost $21,579,560) Preferred Security 0.3% Materials Hercules, Inc., 6.5%, 6/30/2029 (Cost $734,311) Units Value ($) Other Investments 0.0% Consumer Discretionary AOT Bedding Super Holdings LLC* (Cost $43,000) 43 Shares Value ($) Common Stocks 3.9% Consumer Discretionary 1.2% Ameristar Casinos, Inc. (c) AutoNation, Inc.* (c) Buffets Restaurants Holdings, Inc.* Cablevision Systems Corp. (New York Group) "A" Charter Communications, Inc. "A"* Dex One Corp.* Expedia, Inc. Ford Motor Co.* (c) JC Penney Co., Inc. Lamar Advertising Co. "A"* Macy's, Inc. Mediacom Communications Corp. "A"* Orbitz Worldwide, Inc.* Phillips-Van Heusen Corp. Sonic Automotive, Inc. "A"* (c) SuperMedia, Inc.* Trump Entertainment Resorts, Inc.* 72 Vertis Holdings, Inc.* 0 Energy 0.7% Atlas Energy, Inc.* Continental Resources, Inc.* El Paso Corp. EXCO Resources, Inc. Petrohawk Energy Corp.* Range Resources Corp. Williams Companies, Inc. Health Care 0.1% Community Health Systems, Inc.* Industrials 0.6% Bucyrus International, Inc. General Cable Corp.* Great Lakes Dredge & Dock Co. Hexcel Corp.* Kansas City Southern* Quad Graphics, Inc.* TransDigm Group, Inc.* Materials 0.9% Crown Holdings, Inc.* Freeport-McMoRan Copper & Gold, Inc. GEO Specialty Chemicals, Inc.* GEO Specialty Chemicals, Inc. 144A* Huntsman Corp. Koppers Holdings, Inc. LyondellBasell Industries NV "B"* Verso Paper Corp.* Telecommunication Services 0.2% Crown Castle International Corp.* SBA Communications Corp. "A"* Utilities 0.2% AES Corp.* Mirant Corp.* NRG Energy, Inc.* Total Common Stocks (Cost $16,366,922) Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* 48 Materials 0.0% Hercules Trust II, Expiration Date 3/31/2029* 0 Total Warrants (Cost $239,283) 48 Securities Lending Collateral 2.4% Daily Assets Fund Institutional, 0.26% (d) (e) (Cost $9,013,239) % of Net Assets Value ($) Total Investment Portfolio (Cost $372,766,708)+ Other Assets and Liabilities, Net ) ) Notes Payable ) ) Net Assets * Non-income producing security. ** Non-income producing security. Issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. The following table represents bonds and senior loans that are in default: Securities Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Alliance Mortgage Cycle Loan % 6/1/2010 USD 0 Buffalo Thunder Development Authority % 12/15/2014 USD CanWest MediaWorks LP % 8/1/2015 USD Eaton Vance Corp., CDO II % 7/15/2012 USD 0 Fontainebleau Las Vegas Holdings LLC % 6/15/2015 USD Grupo Iusacell Celular SA de CV % 3/31/2012 USD Radnor Holdings Corp. % 3/15/2010 USD 29 Tribune Co. LIBOR plus 3.0% 6/4/2014 USD Tropicana Entertainment LLC % 12/15/2014 USD Wolverine Tube, Inc. % 3/31/2012 USD Young Broadcasting, Inc. % 1/15/2014 USD 32 *** These securities are shown at their current rate as of October 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. +The cost for federal income tax purposes was $373,079,300. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $7,992,111. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $27,207,689 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $19,215,578. (a) Principal amount stated in US dollars unless otherwise noted. (b) When-issued security. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2010 amounted to $8,690,985, which is 2.3% of net assets. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CDO: Collateralized Debt Obligation PIK: Denotes that all or a portion of the income is paid in kind. REIT: Real Estate Investment Trust At October 31, 2010, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($)(f) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (g) Value ($) Upfront Premiums Paid/ (Received) ($) Unrealized Appreciation ($) 6/21/2010 9/20/2013 1 % Ford Motor Co., 6.5%, 8/1/2018, B ) 6/21/2010 9/20/2013 1 % Ford Motor Co., 6.5%, 8/1/2018, B ) 6/21/2010 9/20/2013 1 % Ford Motor Co., 6.5%, 8/1/2018, B ) 6/21/2010 9/20/2013 2 % Ford Motor Co., 6.5%, 8/1/2018, B 6/21/2010 9/20/2015 3 % Ford Motor Co., 6.5%, 8/1/2018, B ) 6/21/2010 9/20/2015 4 % Ford Motor Co., 6.5%, 8/1/2018, B ) 6/21/2010 9/20/2015 4 % Ford Motor Co., 6.5%, 8/1/2018, B ) 6/21/2010 9/20/2015 1 % Ford Motor Co., 6.5%, 8/1/2018, B ) 6/21/2010 9/20/2015 5 % Ford Motor Co., 6.5%, 8/1/2018, B ) Total unrealized appreciation (f) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation. (g) The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1The Goldman Sachs & Co. 2Citigroup, Inc. 3JPMorgan Chase Securities, Inc. 4Credit Suisse 5Bank of America As of October 31, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD EUR 11/24/2010 Citigroup, Inc. EUR USD 11/24/2010 Citigroup, Inc. Total unrealized appreciation Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding credit default swap contracts and forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
